Little, J.
The facts in the case of Thomas v. Atlanta Machine Works, ante, 666, are similiar to those shown to exist in this case. It was there ruled that no liability existed on the part of the defendant, because the injury occasioned the plaintiff was either a pure casualty, or one of the ordinary risks of the particular employment which the injured person necessarily assumed by his employment. The judgment rendered in that case determines-the principles of law involved in this. There was no error in granting the nonsuit.

Judgment affirmed.


All the Justices concurring.